Citation Nr: 0522957	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-07 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

2.  Entitlement to service connection for a sinus disorder 
with cyst, left side.

3.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to January 
1992, including active service in Southwest Asia from 
December 14, 1990, to April 30, 1991.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the above claims.  

In November 2004, the Board remanded this matter to the RO 
for additional development and due process concerns.  This 
matter is again before the Board for further appellate 
review.


FINDINGS OF FACT

1.  Fatigue, allergic rhinitis, and a sinus disorder did not 
have their onset during active service or result from disease 
or injury in service.

2.  Fatigue is not due to an undiagnosed illness.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for 
fatigue, to include as due to an undiagnosed illness, have 
not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2004).

2.  The criteria for entitlement to service connection for a 
sinus disorder with cyst, left side, have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  The criteria for entitlement to service connection for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Prior to the initial adjudication of the claims, VA satisfied 
its duty to notify by means of two letters from the RO to the 
veteran, dated in June 2002.  He was told what was required 
for his service connection claims and of his and VA's 
respective responsibilities in terms of obtaining information 
and evidence.  He was asked to submit evidence to the RO as 
soon as possible, and the RO requested any medical and non-
medical evidence in the veteran's possession.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

All identified, pertinent evidence, including private medical 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records the RO 
has failed to obtain.  Pursuant to the Board's November 2004 
remand, the claims file contains the reports of VA 
examinations conducted in February 2005.  Additional 
examination and/or opinion is not warranted in this case 
because the evidentiary record does not contain competent 
evidence indicating that the claimed disabilities or symptoms 
may be associated with an established event, injury, or 
disease in service.  See 38 C.F.R. § 3.159(c); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.

II. Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303(a), 3.304.

To prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The medical evidence demonstrates the veteran currently 
suffers from fatigue, allergic rhinitis, and a sinus 
disorder, but contrary to the veteran's contention that these 
disorders are related to service, there is no competent 
evidence relating the current disabilities to any in-service 
disease or injury.  Rather, the evidence of record tends to 
show the claimed disabilities began after service and are not 
related to service.   

The service medical records show no complaints or findings 
related to fatigue, allergic rhinitis, or a sinus disorder.  
The veteran separated from service in January 1992, and 
National Guard examinations dated in March 1995 and March 
1997 are also negative for any such complaints or findings; 
the veteran's nose and sinuses were considered normal on 
clinical evaluation.  In March 1997, the veteran reported 
being in good health with no allergies.

The February 2005 VA examiner stated that he found no 
evidence to support the idea that the veteran's sinus and 
allergic rhinitis problems started prior to service 
separation in January 1992.  After thorough review of the 
claims file, the examiner noted that the service medical 
records and the routine post-service periodic examination 
reports had no record of such symptoms, as discussed above.  
The Board attaches significant probative value to this 
uncontroverted opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.).

In February 2005, the veteran also underwent VA examination 
of his fatigue.  The examiner concluded the veteran's 
manifestations of fatigue did not meet the criteria for a 
diagnosis of chronic fatigue syndrome.  Instead, the examiner 
suspected a sleep disorder as the cause of the veteran's 
fatigue, and testing revealed the veteran indeed suffers from 
moderately severe sleep apnea; however, just as there is no 
evidence of fatigue in service, there is also no evidence of 
a sleep disorder in service.   

In short, there is no medical opinion relating the currently 
claimed disabilities to any in-service disease or injury.  
The only evidence of such a relationship is the veteran's 
contentions, but neither the Board nor laypersons can render 
opinions requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis or opinion.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  The February 2005 VA examiner's opinion weighs 
heavily against the claims, and there is no competent opinion 
of record that contradicts the February 2005 VA examiner's 
opinion.

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of a qualifying 
chronic disability which results from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include gastrointestinal signs and symptoms.  
This chronic disability must have become manifest either 
during active service in the Southwest Asia Theater of 
Operations during the Gulf War, or to a degree of 10 percent 
or more not later than December 2006, and by history, 
physical examination, and laboratory tests it cannot be 
attributed to any known clinical diagnosis.  A "qualifying 
chronic disability" is a chronic disability resulting from 
(A) an undiagnosed illness, (B) a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (C), any 
diagnosed illness that the Secretary determines in regulation 
prescribed under subsection (d) warrants a presumption of 
service connection.

Such a chronic, undiagnosed illness will then be service 
connected unless there is affirmative evidence that an 
undiagnosed illness was not incurred during active service in 
the Southwest Asia Theater of Operations during the Gulf War; 
or there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from service in 
the Southwest Asia Theater of Operations during the Gulf War 
and the onset of the illness; or there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 
U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Here, the veteran's fatigue has been attributed to moderately 
severe sleep apnea, a known clinical diagnosis.  Therefore, 
it is not, by definition, a manifestation of an undiagnosed 
illness.  Accordingly, to the extent that the fatigue claim 
is for an undiagnosed illness, it is one for which there is 
no legal entitlement.  Cf. 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317; see Sabonis v. Brown, 6 Vet. App. 426 (1994).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claims, and they must 
be denied.   









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for fatigue, to include as 
due to an undiagnosed illness, is denied.  

Entitlement to service connection for a sinus disorder with 
cyst, left side, is denied.

Entitlement to service connection for allergic rhinitis is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


